
	
		III
		110th CONGRESS
		2d Session
		S. RES. 586
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2008
			Mr. Kyl (for himself and
			 Mr. McCain) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Arizona State University
		  women's softball team for winning the 2008 National Collegiate Athletic
		  Association Division I Softball Championship.
	
	
		Whereas, on June 3, 2008, the Arizona State University
			 women's softball team (in this preamble referred to as the ASU Sun
			 Devils) won the 2008 National Collegiate Athletic Association Women’s
			 College World Series Softball Championship by defeating the women's softball
			 team of Texas A & M University by a score of 11 to 0;
		Whereas that victory marks the first championship title
			 for the ASU Sun Devils;
		Whereas the ASU Sun Devils now hold the Women’s College
			 World Series record for the largest margin of victory in a championship
			 game;
		Whereas the ASU Sun Devils beat opponents by a combined
			 score of 24 to 2 in 5 Women’s College World Series wins and completed the
			 season with 66 wins and 5 losses and a perfect 10 and 0 mark in the postseason;
			 and
		Whereas ASU Sun Devils pitcher Katie Burkhart finished
			 with 5 wins and 53 strikeouts in the Women’s College World Series and earned
			 Most Valuable Player honors: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 Arizona State University women's softball team for winning the 2008 National
			 Collegiate Athletic Association Division I Women’s Softball Championship;
			 and
			(2)recognizes the
			 players, coaches, and support staff who were instrumental in that
			 achievement.
			
